Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors and ShareholdersCapStar Financial Holdings, Inc: We consent to the incorporation by reference in the registration statement No. 333-215351 on Form S-8 of CapStar Financial Holdings, Inc. of our report dated March13, 2017, with respect to the consolidated balance sheets of CapStar Financial Holdings, Inc. and subsidiary (the Company) as of December31, 2016 and 2015, and the related consolidated statements of income, comprehensive income, changes in shareholders’ equity, and cash flows for each of the years in the three-year period ended December31, 2016 which report appear in the December31, 2016 annual report on Form 10‑K of CapStar Financial Holdings, Inc. /s/ KPMG LLP Nashville, Tennessee
